Citation Nr: 0840217	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-24 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date earlier than May 26, 
2005, for the assignment of a 30 percent rating for status 
post shrapnel wound, muscle group XII and XIV, with traumatic 
neuritis of the cutaneous nerve, and retained metallic 
fragment, right lower extremity (right thigh disability).

2.  Entitlement to an effective date earlier than May 26, 
2005, for the assignment of a 10 percent rating for residual 
scars of the posterior distal femoral area of the right lower 
extremity, status post shrapnel wound (right thigh scars).  

3.  Whether an April 8, 1977, rating decision assigning a 
noncompensable rating for residuals of shrapnel wounds of the 
right thigh involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  An April 8, 1977, rating decision granted 
service connection for the residuals of shrapnel wounds of 
the right thigh, and assigned a noncompensable rating, 
effective February 1, 1977.  A September 2006 and subsequent 
RO decisions granted increased, separate ratings for the 
right thigh disability and the right thigh scars.  The 
veteran timely disagreed with the RO's denial of an effective 
date earlier than May 26, 2005, for the assignment of these 
increased ratings.  In addition, the veteran timely disagreed 
with the RO's June 2008 finding that CUE was not committed in 
the April 8, 1977, rating decision assigning a noncompensable 
rating for residuals of shrapnel wounds of the right thigh.

A personal hearing was held before a decision review officer 
at the RO in January 2008 and a copy of the transcript is of 
record.




FINDINGS OF FACT

1.  An April 8, 1977, RO rating decision assigned a 
noncompensable rating for service-connected residuals of 
shrapnel wounds of the right thigh; the veteran did not file 
a timely notice of disagreement and that decision became 
final.

2.  The veteran requested an increased rating for his right 
thigh disability in May 1978 and October 1979; but he did not 
furnish information requested by the RO within one year after 
the date of the requests.

3.  On May 26, 2005, the RO received a written statement from 
the veteran requesting an increased evaluation for his 
service-connected residuals of shrapnel wounds of the right 
thigh.  The RO subsequently granted increased separate 
ratings for a right thigh disability to 30 percent, and for 
right thigh scars to 10 percent.  Both ratings were effective 
May 26, 2005.

4.  The record establishes May 26, 2005, as the date of the 
veteran's claim for a increased ratings for his right thigh 
disabilities; the earliest date that it was factually 
ascertainable that an increase in disability had occurred is 
after this date.

5.  There is no communication from the veteran or his 
representative from October 1980 to May 26, 2005, that 
constitutes an informal claim for an increased rating for his 
right thigh disability or right thigh scars.

6.  The veteran's claim of clear and unmistakable error in 
the RO's April 8, 1977, rating decision is based on an 
impermissible theory.




CONCLUSIONS OF LAW

1.  May 1978 and October 1979 claims for increased rating for 
a right thigh disability were abandoned.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.158 (2008).

2.  The criteria for an effective date prior to May 26, 2005, 
for a 30 percent disability rating for a right thigh 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).

3.  The criteria for an effective date prior to May 26, 2005, 
for a 10 percent disability rating for right thigh scars have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).

4.  The veteran's claim that the April 8, 1977, rating 
decision was clearly and unmistakably erroneous in assigning 
a noncompensable rating for service-connected residuals of 
shrapnel wounds of the right thigh lacks legal merit under 
the law.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Earlier Effective Date Claim

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Furthermore, general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103.  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of the claim, and was given 
the opportunity to present testimony regarding his claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the veteran's earlier effective date claim.

B.  CUE Claim 

A review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Thus, the veteran bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  Accordingly, the 
Board will proceed to a decision on the merits as to the 
veteran's CUE claim.

II.  Analysis

A.  Earlier Effective Date 

On February 1, 1977, the veteran requested service connection 
for "wounds received in Vietnam."  

The RO noted that, in December 1967, the veteran received a 
shrapnel wound to the upper posterior right thigh, and was 
given light duty for three days.  In February 1968, he 
received shrapnel wounds to the right hand and right thigh.  
The RO noted that clinical records indicated that the wounds 
to the right hand were superficial, the wound to the right 
thigh was treated, and he was returned to duty.  

An April 8, 1977, rating decision granted service connection 
for the residuals of shrapnel wounds of the right thigh and 
hand, and assigned a noncompensable rating, effective 
February 1, 1977.  The RO notified the veteran of the 
decision and his procedural and appellate rights by letter 
that same month.  The veteran did not appeal that decision 
within one year of notification, and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  

In correspondence received in May 1978, the veteran stated 
that wanted "to appeal my right for another evaluation . . . 
."  In a June 1978 letter, the RO informed him that the 
April 1977 decision was final, as the veteran did not appeal 
that decision within one year of notification.  The RO 
informed the veteran that he needed to submit evidence 
tending to show that his disability was more disabling.  The 
veteran did not supply the information requested by VA within 
one year of the request.  Where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  See 38 C.F.R. § 
3.158(a).  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Id.  
Should the right to benefits be finally established, 
compensation shall commence not earlier than the date of 
filing the new claim.  Id. 

In correspondence received in October 1979, the veteran 
stated that he wanted to have both his service-connected 
disabilities reconsidered.  In October 1979 correspondence, 
the RO informed the veteran that he needed to submit medical 
evidence tending to show that his disabilities were more 
disabling.  The veteran did not supply the information 
requested by VA within one year of the request.  This claim 
is also considered abandoned.

In a statement received on May 26, 2005, the veteran 
requested compensation for a leg wound.  Subsequent RO 
decisions granted increased separate ratings for the right 
thigh wound; a 30 percent rating for a right thigh 
disability, and a 10 percent rating for the right thigh 
scars, both effective May 26, 2005.  The increased ratings 
were based on the findings of a February 2006 VA examination.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98 (Sep. 23, 
1998).

The medical evidence does not show a factually ascertainable 
increase in disability of the veteran's service-connected 
right thigh disabilities until after May 26, 2005.  In fact, 
there is no evidence of record of increased symptomatology 
prior to the February 2006 VA examination.  

In addition, there is of record no communication for the 
appellant from the one year after his last abandoned claim, 
October 1980, to May 25, 2005, which could serve as a claim, 
and thus entitle the veteran for an even earlier effective 
date.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) (the Board must look at all communications that can be 
interpreted as a claim, formal, or informal, for VA 
benefits).  Nor have the veteran or his representative 
pointed to any such communication during that period.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and earlier effective dates 
are not warranted. 

B.  CUE

Previous RO determinations that are final and binding, 
including decisions of the assignment of disability ratings, 
will be accepted as correct in the absence of clear and 
unmistakable error.  For a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Further, the error must be "undebatable" and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non- specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The 
"benefit of the doubt rule" is not applicable in CUE cases.  
38 C.F.R. § 20.1411 (a) and (b).  

The veteran correctly points out that no X-rays of his right 
leg were taken during his initial VA examination in March 
1977.  He also notes that he complained of pain and burning 
of the right leg during that examination, but that these 
complaints were not adequately investigated.  He notes that, 
when he was finally afforded a more complete examination in 
February 2006 which included right thigh X-rays, he finally 
received the increased evaluation.  He believes that he is 
entitled to these increased ratings, effective the date he 
filed his original claim in February 1977.  However, as a 
matter of law, a medical error or change in diagnosis cannot 
constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  Medical personnel, whether they work for VA or 
the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) 
(a claim of misdiagnosis could be interpreted as either 
assertion of failure to satisfy duty to assist or 
disagreement with weighing of facts, neither of which can be 
clear and unmistakable error).  Similarly, an alteration in 
the diagnosis of a disability cannot give rise to CUE.  See 
Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) (where new 
evidence resulting in a diagnosis of disease at issue was 
unavailable at the time of an initial application for 
benefits, the Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).

A disagreement with how the RO evaluated the facts so many 
years ago, as in this case, is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  Such a contention does not amount to a 
valid claim of clear and unmistakable error.  Shockley, 11 
Vet. App. at 214; Russell, 3 Vet. App. at 313.  The veteran 
has failed to meet pleading requirements.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).  Given the 
circumstances of this case, dismissal is more appropriate 
than denial.  

The Board sympathizes with the veteran who was wounded in 
combat and has been awarded numerous combat decorations, but 
was not afforded an X-ray evaluation of his right lower 
extremity on his initial VA examination.  However, the Board 
is constrained to apply the law as Congress has created and 
it cannot extend benefits out of sympathy for a particular 
claimant.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992); 38 U.S.C.A. § 7104(c).


ORDER

An effective date prior to May 26, 2005, for the assignment 
of a 30 percent disability rating for a right thigh 
disability is denied.  

An effective date prior to May 26, 2005, for the assignment 
of a 10 percent disability rating for right thigh scars is 
denied.  

The claim to revise the RO's April 8, 1977, rating decision 
based on clear and unmistakable error is dismissed without 
prejudice.








____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


